Title: To Thomas Jefferson from Robert Simpson, 1 December 1823
From: Simpson, Robert
To: Jefferson, Thomas

SirSt Ferdinand St Louis County
December 1. 1823At the Annuel meeting of the St Louis county Agricultural Society, held in the City of St Louis on the fourth Monday of November last, your were unanimously elected an honorary member of said society.The objects of the society on the disseminating useful information in domestic economy; and the encouragement of agriculture and domestic manufacturesIn the improvement and prosperity of Missouri Mr Jefferson must always feel a lively interest; let the society therefore invoke the aid of your great experience and thorough knowledge in all matters connected with the objects of the institutionI am instructed to say that any communication you may think proper to make to the society, will be gratefully acknowledged.With Sentiments of respect I have the honor to be your Obt stRobert SimpsonSecretary